Citation Nr: 0420029	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  96-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling, to include 
entitlement to an extraschedular evaluation.

2.  Entitlement to an increased rating for paravertebral 
muscle spasm, cervical spine, currently rated as 30 percent 
disabling, to include entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
September 1977.  

This case came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas, dated in December 1994.  
The RO denied entitlement to an increased rating for 
lumbosacral strain and cervical spasm, each rated at 20 
percent.  During the pendency of the appeal, the veteran has 
been awarded an increased rating to 40 percent for the lumbar 
spine and 30 percent for the cervical spine, effective from 
December 1993, the date of his claim for an increase.  

The Board remanded the matter in May 2003 for further 
development and adjudicative actions.  It has been returned 
to the Board again for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
presently manifested by limitation of lumbar spine motion.  

2.  The veteran's service-connected paravertebral muscle 
spasm, cervical spine, is presently manifested by limitation 
of cervical spine motion.  


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, Diagnostic Codes 5295 (before and after 
September 23, 2002) and 5237 (after September 26, 2003).

2.  A rating in excess of 30 percent for paravertebral muscle 
spasm, cervical spine is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 
5290 (before and after September 23, 2002) and 5237 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.
  
VA satisfied this duty by means of a letter to the veteran 
from the RO, dated in August 2003.  By means of this letter, 
the veteran was told of the requirements to establish an 
increased rating.  He was also advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
the August 2003 complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, any error 
relating to the specific verbiage used in the letter is 
harmless because in a statement received in May 2004 the 
veteran's representative stated all available data was 
contained in the claims file and that he had no additional 
argument to submit.  See 38 U.S.C.A. § 7261(b) (West 2002).  

Additionally, while there were a number of changes in the 
criteria for rating musculoskeletal disabilities under 38 
C.F.R. § 4.71a during the pendency of the appeal, the veteran 
was apprised of these changes in the January 2004 SSOC.  See 
67 Fed. Reg. 48785 (July 26, 2002); 67 Fed. Reg. 54345-9 
(Aug. 22, 2002); 68 Fed. Reg. 51454-51456 (August 27, 2003) 
(effective September 26, 2003).  

Assuming that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, in this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  After the issuance of the VCAA 
letter in August 2003, the veteran did not identify or 
provide any additional evidence.  As noted above, in May 2004 
his representative stated all available data was contained in 
the claims file and that he had no additional argument to 
submit.  There is no indication that disposition of these 
claims would not have been different had the veteran received 
pre-adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The RO obtained the veteran's 
service medical records and VA and private treatment records.  
There is no indication of any relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A VA examination was recently conducted in October 
2003.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  



II.  Factual background

The veteran submitted a claim for an increased rating in 
December 1993.  VA treatment records show that he has 
periodically complained of back problems.  He has been 
treated for degenerative joint disease/arthritis and muscle 
spasm and cervical spasm.  Service connection is only in 
effect for lumbosacral strain and cervical spasm and has been 
denied for arthritis of the lumbar and cervical spine and 
sciatica.  The most recent VA orthopedic examination report, 
dated in October 2003, unequivocally attributes all 
manifestations other than limited range of motion to disc 
disease and in fact specifically provides that only limited 
range of motion is related to lumbosacral strain.  As such, 
the Board will note but not focus on the neurological data in 
the record.  

A CT scan performed in February 1994 revealed moderate spinal 
stenosis at the L4-5 level with disc bulge, mild spinal 
stenosis at L3-4, L5-S1, and osteophyte formation at L4-5.  A 
report of VA examination dated in May 1994 revealed 
degenerative lumbar and cervical arthritis, degenerative 
lumbar disc disease, disc bulge, chronic lumbar strain, and 
sciatic and cervical radiculopathy.  The veteran was taking 
Ibuprofen, Tylenol and methocarbamol.  There was mild 
paravertebral cervical and lumbar spasm.  His range of motion 
was limited as follows: forward flexion to 65 degrees, 
backward extension to 5 degrees, lateral flexion of 15 
degrees to the  left, 20 degrees to the right, and rotation 
of 15 degrees to the left and 20 degrees to the right.  There 
was objective pain on cervical and lumbar motion.  

Additional treatment records from the VA medical center in El 
Paso, Texas, dating through March 1996 reflect continued 
complaints of pain and limited motion despite medication.  

A report of VA examination dated in April 1996 reflects 
evidence of moderate to severe paravertebral muscle spasm of 
the lumbar and cervical area.  His range of motion was 
limited as follows: cervical spine, forward flexion to 15 
degrees, backward extension to 5 degrees, lateral flexion 15 
degrees left, 10 degrees right, rotation 20 degrees to the 
left and 25 degrees to the right.  Lumbar spine, forward 
flexion to 60 degrees, backward extension to 5 degrees, 
lateral flexion of 10 degrees to the  left, 15 degrees to the 
right, and rotation of 10 degrees to the left and 25degrees 
to the right.  There was objective pain on motion.  The 
diagnoses included spondylosis and stenosis, cervical and 
lumbar spines, with limitation of motion.

The veteran underwent evaluation by Robert Moreno, M.D., in 
December 1998.  The veteran reported using a TENS unit for 
control of back pain, and reported that he regularly used a 
walker secondary to his legs giving out.  Range of motion was 
limited as follows: forward flexion to 75 degrees, backward 
extension to 10 degrees.  The diagnosis was chronic low back 
pain and syndrome with chronic lumbosacral strain.  

Additional treatment records from the VA and from Vinton 
Health Clinic dated from 1996 to the present show continued 
complaints related to the low back and neck.  

In November 2001, the veteran underwent an additional VA 
general medical examination.  His range of motion was limited 
as follows: cervical spine: forward flexion to 30 degrees, 
backward extension to 30 degrees, lateral flexion 35 degrees 
left and right, rotation 40 degrees left and right; lumbar 
spine: forward flexion to 90 degrees with pain and to 70 
degrees without pain, backward extension to 30 degrees, 
lateral flexion of 30 degrees to the  left and the right, and 
rotation of 30 degrees to the left and the right.  Lack of 
cooperation was noted.  MRI showed bulging lumbar discs.  The 
relevant diagnoses were symptomatic osteoarthritis of the 
lumbar spine and lumbar canal stenosis, and paravertebral 
muscle spasm, cervical spine, resolved, found and chronic 
neck muscle strain, found.  The veteran reported that back 
and neck pain limited his daily activities, but it was 
reported that he had lost his job at a factory eight months 
prior because their was no work rather than due to his back 
pain.  The veteran said that he had been able to perform his 
duties even though he was off some days because of back 
problems.  The examiner commented that the veteran appeared 
to demonstrate lack of cooperation with the examination.  It 
was noted that there was no muscle wasting, atrophy or 
abnormal reflexes.  The examiner stated that the veteran was 
capable of employment, even with limitations of no prolonged 
walking, standing, or heavy lifting.

In October 2003, the veteran underwent a VA orthopedic 
examination to assess the degree of impairment caused by his 
lumbosacral strain and cervical spasm and to determine which 
back complaints were related to his service-connected 
disability and which were related to nonservice-connected 
disabilities.  The examiner reviewed the entire file and 
noted that the veteran's diminished range of motion were 
attributed to chronic lumbosacral strain and disc protrusion, 
but that the neurological symptoms of diminished sensation, 
strength, and positive straight leg raising was attributable 
to disc protrusion only.  Range of motion of the lumbar spine 
was limited as follows: veteran refused forward flexion, 
extension backward and bilateral rotation because he reported 
these would cause extreme pain.  Bilateral flexion was 10 out 
of 30 degrees.  No muscle spasm were present.  He walked with 
a cane and used a brace.  The neck showed no atrophy.  Range 
of motion of the cervical spine was as follows: forward 
flexion to 20 out of 45 degrees, extension backward to 10 out 
of 45 degrees, right lateral flexion to 20 out of 45 degrees, 
left lateral flexion to 15 out of 45 degrees, and rotation 35 
out of 80 degrees right and 30 out of 80 degrees left.  The 
veteran reported flare-ups of neck pain about twice per week.  
He said that he was retired and had problems performing 
duties around his house because of his condition.  However, 
over the past 12 months he had not had any incapacitating 
episodes secondary to this condition.


III.  Increased ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board will analyze the 
veteran's claim under the new version of the law, as 
appropriate.  See VAOPGCPREC 3-2000 and 7-2003.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

Prior to September 2002, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 23, 2002).  Limitation of motion of the cervical 
spine when limitation was slight was 10 percent, when 
moderate 20 percent, and when severe 30 percent.  38 C.F.R. § 
4.71a, Code 5292, 5290 (effective before September 23, 2002).  
Lumbosacral strain ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent), or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 2003).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome based upon the severity of the 
disorder, up to 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective before September 23, 2002).  Effective 
September 23, 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation, up to 60 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 
2002).  However, the Board notes that neither version of the 
regulations is applicable because neither the lumbosacral 
strain nor the cervical spasm have a neurologic component.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include, in pertinent part, 5237 (Lumbosacral or cervical 
strain).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, but these are not relevant to this 
claim as the evidence shows that the veteran's disc disease 
is not related to his service-connected disabilities.  See 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

In this case, the veteran is presently in receipt of a 40 
percent rating for his service-connected lumbosacral strain, 
most recently under Diagnostic Code 5295.  In the absence of 
ankylosis, entitlement to a higher schedular rating under 
either the prior or revised criteria for lumbosacral strain 
is not possible.  Similarly, the veteran is presently in 
receipt of a 30 percent rating for his service-connected 
paravertebral cervical spasm, most recently under Diagnostic 
Code 5290.  In the absence of ankylosis, entitlement to a 
higher schedular rating under either the prior or revised 
criteria for lumbosacral strain and paravertebral cervical 
spasm is not possible.  The Court has held that there is no 
basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, as to 
ankylosis, service connection has been denied for arthritis 
of the lumbar and cervical spine.  Thus, the service-
connected lumbosacral strain and paravertebral cervical spasm 
do not contemplate bony fixation, a necessary element of 
ankylosis, and an increased rating is not warranted on that 
basis.  In any event, ankylosis of the lumbar and cervical 
spine has not been demonstrated by the medical evidence.

The medical evidence of record includes limited range of 
motion and neurological signs.  The neurological signs 
involving the lumbar region have been attributed to the 
nonservice-connected disabilities involving the veteran's 
lumbar disc disease.  The 2003 orthopedic examiner's opinion 
is consistent with the record, well-supported, and 
uncontroverted.  Thus, the Board finds that the neurological 
manifestations are not for consideration when rating the 
veteran's service-connected lumbosacral strain.  Similarly, 
the 2003 VA examination does not indicate an etiological 
connection between neurological signs involving the cervical 
region and service-connected disability.  

Upon multiple VA examinations the veteran was noted to have 
limited range of motion and pain in the lumbar and cervical 
areas.  However, radiating pain or paresthesia has been 
attributed to sciatica and disc disease, and not to the 
service-connected lumbosacral strain and cervical spasm.  He 
is receiving the highest rating possible for those 
disabilities.  His limitations due to disc disease are not 
for consideration.  Moreover, there has been no ankylosis of 
the lumbar or cervical spine which would support an increased 
rating under Diagnostic Code 5289 or 5287 under the former 
criteria.  

Finally, under the new criteria, there is no evidence of 
ankylosis of the entire thoracolumbar spine, either favorable 
or unfavorable, related to the service-connected disability 
to warrant a higher rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his spine disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the conditions.  
He was employed doing computer assembly until April 2001; 
however, he stopped working because his job ended and not 
because of a physical disability.  The VA examiner in 
November 2001 stated that the veteran was capable of 
employment, even with limitations of no prolonged walking, 
standing, or heavy lifting.  In October 2003, the veteran 
himself stated that he had not had any incapacitating 
episodes during the past 12 months.  Thus, the Board finds 
that disability is appropriately rated under the schedular 
criteria, and that referral for extraschedular consideration 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent for lumbosacral 
strain and the claim for a rating in excess of 30 percent for 
paravertebral cervical spasm.


ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.

A rating in excess of 30 percent for paravertebral muscle 
spasm, cervical spine, is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



